                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                               Civil Action No. 5:20-cv-562

 DR. SHIQUITA BLUE and EVELYN                    )
 POWELL,                                         )
                                                 )
                      Plaintiffs,                )
       v.                                        )      NOTICE OF REMOVAL
                                                 )
 NASH EDGECOMBE ECONOMIC                         )
 DEVELOPMENT, INC.                               )
                                                 )
                      Defendant.                 )
                                                 )

       NOW      COMES         the   Defendant,       NASH   EDGECOME         ECONOMIC

DEVELOPMENT, INC. (“NEED” or “Defendant”), by and through its undersigned

attorneys, and hereby petitions this Court for the removal of this matter from the Superior

Court of Nash County, North Carolina, to the United States District Court for the Eastern

District of North Carolina.

       Defendant respectfully submits the following grounds in support of removal:

       1.     On or about September 25, 2020, Plaintiffs filed a Complaint in the Superior

Court of Nash County, North Carolina, entitled Dr. Shiquita Blue and Evelyn Powell,

Plaintiffs, versus Nash Edgecombe Economic Development, Inc., Defendant, Civil Action

No. 20 CVS 1224. See Complaint, attached as Exhibit 1, and Summons for Nash

Edgecombe Economic Development, Inc., attached as Exhibit 2. A copy of the Complaint

and Summons was served on Defendant by delivery to NEED, Inc.’s premises at 200 North

Church Street in Rocky Mount, North Carolina, by a Nash County Sheriff’s Deputy on or



            Case 5:20-cv-00562-FL Document 1 Filed 10/26/20 Page 1 of 4
about September 28, 2020. Defendant has thirty days from the date of service to remove

this matter, which deadline will not pass until October 28, 2020, pursuant to 28

U.S.C. § 1446(b)(1) and Rule 6 of the Federal Rules of Civil Procedure. Accordingly,

this removal is timely.

       2.     This Court has removal jurisdiction over this case because this is a civil

action with original jurisdiction in the federal courts, pursuant to 28 U.S.C. §§ 1331 and

1441(a). Plaintiffs purport to bring claims against Defendant pursuant to Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq. (“Title VII”) and the

Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 (“ADEA”).

See Complaint at 1-2, ¶¶ 93-135. These are claims “arising under the Constitution, laws,

or treaties of the United States,” over which the Court has federal question jurisdiction

pursuant to 28 U.S.C. § 1331. Plaintiffs have also brought state-law tort claims based upon

the same case or controversy, which are within the supplemental jurisdiction of this court

under 28 U.S.C. § 1367.

       3.     This Court is the proper venue for removal of this action under 28 U.S.C. §

1446(a), because it is located in the District and Division where the State Court action was

pending.

       4.     Documents associated with Civil Action No. 20 CVS 1224, of which this

Defendant is in possession, are attached hereto as Exhibits 1-2.

       5.     A copy of this Notice of Removal will be filed with the Clerk of Court for

the Superior Court of Nash County, North Carolina, and served on Plaintiffs through




                                       2
            Case 5:20-cv-00562-FL Document 1 Filed 10/26/20 Page 2 of 4
counsel. A copy of said Notice of Removal to Federal Court is attached as Exhibit 3 to this

Petition.

       WHEREFORE, the Petitioner respectfully requests that the above action now

pending in the Superior Court of Nash County, North Carolina, General Court of Justice,

be removed to this Court.


       This the 26th day of October, 2020.


                                          HARTZOG LAW GROUP LLP

                                          /s/ Katherine Barber-Jones
                                          KATHERINE BARBER-JONES
                                          N.C. State Bar No. 44197
                                          E-mail: kbarber-jones@hartzoglawgroup.com
                                          1903 N. Harrison Avenue, Suite 200
                                          Cary, North Carolina 27513
                                          Telephone: (919) 670-0338
                                          Facsimile: (919) 714-4635




                                       3
            Case 5:20-cv-00562-FL Document 1 Filed 10/26/20 Page 3 of 4
                            CERTIFICATE OF SERVICE

      I hereby certify that on October 26, 2020, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system, which will send electronic notification to all

registered CM/ECF participants, by electronic mail, and by depositing a copy of the same

in the U.S. Mail, postage prepaid and addressed as follows:

      Reginald Goodson, Esq.
      Goodson Law Firm
      1526 Bennett Street
      Raleigh, NC 27604
      Email: GoodsonLaw@yahoo.com
      Attorney for Plaintiffs


      This the 26th day of October, 2020.


                                         HARTZOG LAW GROUP LLP


                                         /s/ Katherine Barber-Jones
                                         KATHERINE BARBER-JONES
                                         N.C. State Bar No. 44197
                                         E-mail: kbarber-jones@hartzoglawgroup.com
                                         1903 N. Harrison Avenue, Suite 200
                                         Cary, North Carolina 27513
                                         Telephone: (919) 670-0338
                                         Facsimile: (919) 714-4635
                                         Attorney for Defendants




                                     4
          Case 5:20-cv-00562-FL Document 1 Filed 10/26/20 Page 4 of 4
